Citation Nr: 1805690	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-42 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Board remanded this matter to allow for the scheduling of a hearing before the Board.  The Veteran cancelled his hearing in January 2017.  The Board remanded this matter again in July 2017 for additional development.

In the January 2018 informal hearing presentation (IHP) and accompanying argument, the Veteran's representative moved to advance the Veteran's case on the docket based on the Veteran's financial hardship; however, the case has already been advanced on the docket based on the Veteran's age.

In the July 2017 Board remand, the Board noted that the issue of entitlement to special monthly compensation for aid and attendance of another had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the matter for appropriate action; however, it does not appear that action has been taken.  Therefore, the matter is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran seeks a compensable rating for his bilateral hearing loss.  The Board remanded this matter in July 2017 for the scheduling of a VA examination.  However, it appears that the Veteran's address on file was incorrect and that the AOJ was unable to contact him to schedule the examination.  In the January 2018 IHP, the Veteran's representative provided an alternative mailing address (directing VA to the January 2018 Motion to Advance on the Docket which noted an address for the Veteran) and requested that attempts be made to reschedule the examination.  Accordingly, a remand is warranted to attempt to schedule the Veteran for a VA examination to determine the current severity of his hearing loss.

In the January 2018 IHP, the representative also pointed out that VA treatment records reference testing that was completed in December 2016 but that the audiogram data is not included in the records.  On remand, attempts must be made to associate all audiogram data with the claims file, to include the results of the testing completed in December 2016.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.  Specifically, obtain and associate with the claims file the puretone audiometry and speech discrimination testing data from the December 2016 VA audiology evaluation and from any other hearing tests completed during the pendency of the claim.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Attempt to confirm the Veteran's mailing address and to schedule a VA examination to determine the current severity of his bilateral hearing loss.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the electronic claims file in the examination report.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner also must provide a full description of all functional deficits caused by the Veteran's bilateral hearing loss.  If no such deficits are found, this should be explained.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


